Citation Nr: 1221334	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968; and had a prior period of active duty for training (ACDUTRA) in the Oklahoma National Guard, from May 1965 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for bilateral hearing loss, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In July 2011, the Veteran testified during a video conference hearing before the undersigned.

The issue of service connection for tinnitus has been raised by the record (hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In July 2008, the RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not appeal within one year of being notified.   

2.  Evidence associated with the claims file since the last denial in July 2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss had its onset in service. 


CONCLUSIONS OF LAW

1.  The evidence received since the RO's last denial in July 2008 is new and material; and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for bilateral hearing loss, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

II.  Petition to Reopen Claim for Service Connection

The RO originally denied service connection for bilateral hearing loss in August 2006 on the basis that the condition neither occurred in, nor was caused by active service.  Service connection was again denied in July 2008 on the basis that the evidence submitted was not new and material.

The evidence of record at the time of the last denial of the claim in July 2008 included the Veteran's service treatment records; a medical statement by Audiologist Mashburn; VA treatment records; Social Security letter of retirement benefits; and statements by the Veteran.

Service treatment records at the time of the Veteran's induction examination in June 1966 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
-
20
LEFT
15
10
15
-
15

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.)  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Audiometric testing at the time of the Veteran's separation examination in June 1968 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
0
5
5
-
-5

In May 2006, Audiologist Mashburn diagnosed severe, bilateral, high frequency, sensorineural hearing loss; and opined that it was as likely as not that noise exposure in the military had contributed to the Veteran's hearing loss.

In June 2006, the Veteran reported that he suffered a hearing loss in May 1965 on the rifle range during National Guard service; and that his hearing loss became worse during active service at Fort Hood when the Veteran worked in the field kitchen next to an artillery outfit.

VA treatment records show progressive hearing loss in both ears, and the issuance of hearing aids in June 2007.

Based on this evidence, the RO concluded in July 2008 that the evidence submitted did not constitute new and material evidence because it neither showed complaints or treatment of hearing loss during active service, nor noise exposure during active service; nor showed a diagnosis of hearing loss within one year of discharge.

The present claim was initiated by the Veteran in April 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 2008 includes audiometric testing in May 2009, showing mild, sloping to severe sensorineural hearing loss bilaterally; National Guard treatment records; statements from various long-term acquaintances of the Veteran; and a July 2011 hearing transcript.

In this case, the Veteran testified that he noticed his hearing loss several years ago from being around family and friends; and that his hearing loss gradually progressed over the years.  He testified that his friends started complaining about his inability to hear, since the time of his discharge from active service.  The Veteran also testified that, during active service, he was a cook for an armor unit; and that he had to go to the field for maneuvers.  He testified that cannons were fired directly over the kitchen set-up, and that he heard the shell going over and felt the concussion from the cannons.  The Veteran also testified that he informed Audiologist Mashburn of the details of his in-service noise exposure in 2006.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and shows a continuity of bilateral hearing loss since active service.  While the Veteran's statements are not competent to establish a link between his current symptoms and in-service noise exposure, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and a continuity of symptomatology of bilateral hearing loss post-service; and raises a reasonable possibility of substantiating the claim for service connection.

Likewise, Audiologist Mashburn's opinion provides a plausible link between the Veteran's current bilateral hearing loss and his excessive noise exposure, as reported by the Veteran.

Hence, the Veteran's application to reopen the claim for service connection for bilateral hearing loss must be granted.  38 U.S.C.A. § 5108.


III.  Service Connection 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for bilateral hearing loss), the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2011).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran contends that he was exposed to excessive noise in May 1965 on the rifle range during National Guard service; and that his impaired hearing subsequently was aggravated during active service when he worked in the field kitchen next to an artillery outfit.  His Form DD 214 reflects that he served in the Army as a cook for an armor division.  He later was diagnosed with bilateral sensorineural hearing loss.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

National Guard records at the time of the Veteran's enlistment examination in January 1965 reveal that the Veteran's hearing was 15/15, bilaterally, for whispered and spoken voice.

Neither National Guard records nor service treatment records show treatment for hearing loss.  As noted above, audiometric testing at the time of the Veteran's separation examination in June 1968 revealed no hearing loss disability.

There is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

In May 2006, Audiologist Mashburn diagnosed severe, bilateral, high frequency, sensorineural hearing loss; and noted that the Veteran had given a history of excessive noise exposure while working near heavy field artillery and tanks during active service.  Audiologist Mashburn opined that it was as likely as not that noise exposure in the military had contributed to the Veteran's hearing loss.

VA treatment records, dated in April 2007, reflect that the Veteran currently has sensorineural hearing loss of each ear which meets the criteria of 38 C.F.R. § 3.385.  Hearing aids were issued to the Veteran in June 2007.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to excessive noise during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported hearing loss both during and after active service, which eventually required that he use hearing aids.  This is further corroborated by Audiologist Mashburn's opinion.

The Board finds the Veteran's lay statements concerning excessive noise exposure are not only competent, but also are credible, to show that he has continued to suffer from impaired hearing post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, as well as Audiologist Mashburn's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral hearing loss had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  




ORDER

New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


